PER CURIAM.
This appeal was lodged in this court April 15, 1982, was set for hearing on August 20, 1982, and all attorneys of record were notified. At the time scheduled for argument, the appellant was not present or represented, nor had any brief been filed on behalf of appellant, nor had any motion been filed for continuance.
On authority of Rule VII, Section 5(b)1, this court, ex proprio motu, considers said *1267appeal as abandoned; therefore, it is ordered this appeal be dismissed with prejudice.
APPEAL DISMISSED WITH PREJUDICE.

. Although new Court of Appeal rules have now been promulgated, the old rules were in effect as of the date this appeal was lodged and therefore this case is governed by the old rules.